DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 45 states: “when assuming that the first main surface is an upper side and the second main surface is a lower side in the stacking direction…” It is unclear if defining the first main surface and second main surface is definitive. The claim is being examined as best understood. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US Publication 2016/0007446).



    PNG
    media_image1.png
    398
    777
    media_image1.png
    Greyscale

Figure 15 of Ishikawa with Examiner’s Comments (Figure 15EC)

    PNG
    media_image2.png
    394
    821
    media_image2.png
    Greyscale

Figure 5 of Ishikawa with Examiner’s Comments (Figure 5EC)
In re claim 1, Ishikawa discloses a multilayer ceramic capacitor (10 – Figure 5, ¶40, Abstract) comprising: 
a capacitor main body (11 – Figure 5, ¶41); and 
an interposer (20 – Figure 5, ¶40): 
the capacitor main body including:
a multilayer body including dielectric layers (¶40-42, Figure 5) and internal electrode layers (11a – Figure 5, ¶41) alternately stacked, a first main surface on one side (upper surface of 11 – Figure 5) and a second main surface (lower surface of 11 – Figure 5) on the other side in a stacking direction, and a first end surface (left surface of 11 – Figure 5) on one side and a second end surface (right surface of 11 – Figure 5) on the other side in a length direction intersecting the stacking direction;, 
a first external electrode (left 12 – Figure 5, ¶41) provided on the first end surface of the multilayer body and extending from the first end surface to a portion of the first main surface and a portion of the second main surface (Figure 5); and
a second external electrode (right 12 – Figure 5) provided on the second end surface of the multilayer body and extending from the second end surface to a portion of the first main surface and a portion of the second main surface (Figure 5);
the interposer (20 – Figure 5) being provided at or adjacent to the second main surface (lower surface of 11 – Figure 5) of the capacitor main body, and including a first surface (upper surface of 20 – Figure 5) facing the second main surface (lower surface of 11 – Figure 5), and a second surface (lower surface of 20 – Figure 5) opposite to the first surface; 
wherein the interposer includes, on a side of the first external electrode (left 12 – Figure 5) in the length direction:
a first joining electrode (left 22 – Figure 5, ¶43) on the first surface;
a first mounting electrode (left 23 – Figure 5, ¶43) on the second surface;
a first through conductive portion (left 24 – Figure 5, ¶44) that penetrates the interposer (20 – Figure 5) in the stacking direction, and provides electrical conduction between the first joining electrode and the first mounting electrode (Figure 5, ¶44); and
a first conductive joining agent (left SOL – Figure 5, ¶40) that joins the first external electrode (left 12 – Figure 5) and the first joining electrode (left 22 – Figure 5) in an electrically conductive manner (Figure 5, ¶40); and
the interposer includes, on a side of the second external electrode (right 12 – Figure 5) in the length direction:
a second joining electrode (right 22 – Figure 5) on the first surface;
a second mounting electrode (right 23 – Figure 5) on the second surface;
a second through conductive portion (right 24 – Figure 5) that penetrates the interposer (20 – Figure 5) in the stacking direction, and provides electrical conduction between the second joining electrode and the second mounting electrode (Figure 5, ¶44); and
a second conductive joining agent (right SOL – Figure 5) that joins the second external electrode (right 12 – Figure 5) and the second joining electrode in an electrically conductive manner (Figure 5, ¶40);
when assuming that the first main surface (upper surface of 11 – Figure 5) is an upper side and the second main surface (lower surface of 11 - Figure 5) is a lower side in the stacking direction:
a first joining region (JR1 – Figure 15EC) that joins the first external electrode (left 12 – Figure 5, Figure 15) and the first conductive joining agent (left SOL – Figure 5, Figure 15) extends 53directly above an end at an upper end of the first through conductive portion (left 24 – Figure 5, Figure 15) on the side of the first external electrode (Figure 5, Figure 15EC);
and a second joining region (JR2 – Figure 15EC) that joins the second external electrode (right 12 – Figure 5, Figure 15EC) and the second conductive joining agent extends directly above an end at an upper end of the second through conductive portion (right 24 – Figure 5, Figure 15) on the side of the second external electrode (Figure 5, Figure 15EC).
In re claim 2, Ishikawa discloses the multilayer ceramic capacitor according to claim 1, as explained above. Ishikawa further discloses wherein the first through conductive portion (left 24 – Figure 5) is provided on an inner wall of a first through hole (24a – Figure 5, ¶44) penetrating the interposer (20 – Figure 5) in the stacking direction; and 
the second through conductive portion (right 24 – Figure 5) is provided on an inner wall of a second through hole (right 24a – Figure 5) penetrating the interposer (20 – Figure 5) in the stacking direction (Figure 5).
In re claim 3, Ishikawa discloses the multilayer ceramic capacitor according to claim 2, as explained above. Ishikawa further discloses wherein the first joining region (JR1 – Figure 15EC) extends over an entire region directly above the first through hole (left 24a – Figure 15EC); and 
the second joining region (JR2 – Figure 15EC extends over an entire region directly above the second through hole (right 24a – Figure 15EC).
In re claim 4, Ishikawa discloses the multilayer ceramic capacitor according to claim 2, as explained above. Ishikawa further discloses wherein the inner wall of the first through hole (left 24a – Figure 5) and the inner wall of the second through hole (right 24a – Figure 5) are each entirely covered with a metal film (¶44-45), such that the metal film defines the first through conductive (left 24 – Figure 5) portion and the second through conductive portion (right 24 – Figure 5).
In re claim 5, Ishikawa discloses the multilayer ceramic capacitor according to claim 2, as explained above. Ishikawa further discloses wherein an interior of the first through hole (left 24a – Figure 8) is filled with the first conductive joining agent (left SOL – Figure 8); and an interior of the second through hole is filled with the second conductive joining agent (Figure 8, ¶58).
	In re claim 8, Ishikawa discloses the multilayer ceramic capacitor according to claim 1, as explained above. Ishikawa further discloses wherein the capacitor main body has a dimension in the length direction of about 0.2 mm or more and about 10 mm or less, a dimension in the width direction of about 0.1 mm or more and about 10 mm or less, and a dimension in the stacking direction of about 0.1 mm or more and about 5 mm or less (¶52).
	In re claim 12, Ishikawa discloses the multilayer ceramic capacitor according to claim 1, as explained above. Ishikawa further discloses wherein the interposer is a single plate including resin (¶45).
	In re claim 13, Ishikawa discloses the multilayer ceramic capacitor according to claim 2, as explained above. Ishikawa further discloses wherein 56the first joining region (JR1 – Figure 5EC) extends over less than an entire region directly above the first through hole (left 24a – Figure 5EC); and 
the second joining region (JR2 – Figure 5EC) extends over less than an entire region directly above the second through hole (right 24a – Figure 5EC).
In re claim 14, Ishikawa discloses the multilayer ceramic capacitor according to claim 2, as explained above. Ishikawa further discloses wherein an interior of the first through hole (left 24a – Figure 5) is not filled with the first conductive joining agent (left SOL – Figure 5); and 
an interior of the second through hole (right 24a – Figure 5) is not filled with the second conductive joining agent (right SOL – Figure 5).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Publication 2016/0007446).
In re claim 6, Ishikawa discloses The multilayer ceramic capacitor according to claim 2, as explained above. Ishikawa does not disclose wherein a distance in the length direction from an outer surface of the first end surface of the first external electrode to the inner wall of the first through hole is within about 0.15 mm; and 
a distance in the length direction from an outer surface of the second end surface of the second external electrode to the inner wall of the second through hole is within about 0.15 mm.
However, it would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known teaching of adjusting the length of the capacitor, and thus, internal electrodes, to achieve a device of desired capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Publication 2016/0007446) in view of Son et al. (US Publication 2019/0157005).
In re claim 7¸ Ishikawa discloses the multilayer ceramic capacitor according to claim 1, as explained above. Ishikawa does not disclose wherein a stacking direction of the internal electrode layers is perpendicular or substantially perpendicular to the first 55surface of the interposer.
Son discloses wherein a stacking direction of the internal electrode layers (121, 122 – Figure 2, ¶36) is perpendicular or substantially perpendicular to the first 55surface of the interposer (210 – Figure 2, ¶36).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode configuration as described by Son to decrease the ESL of the device (¶38 – Son).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Publication 2016/0007446) in view of Matsui (US Publication 2020/0118746).
In re claim 9¸ Ishikawa discloses the multilayer ceramic capacitor according to claim 1, as explained above. Ishikawa does not disclose the capacitor main body includes a side gap portion.
Matsui discloses the capacitor main body (11 – Figure 3, ¶74) includes a side gap portion (23 – Figure , ¶73).
It would have been obvious to a person to incorporate the margin portions as described by Matsui to prevent the ingress of moisture.
In re claim 10¸ Ishikawa in view of Matsui discloses the multilayer ceramic capacitor according to claim 9, as explained above. Ishikawa does not disclose wherein the side gap portion includes an outer side gap layer and an inner side gap layer.
Matsui discloses wherein the side gap portion (23 – Figure 3) includes an outer side gap layer (23a – Figure 3, ¶76) and an inner side gap layer (23b – Figure 3, ¶76).
It would have been obvious to a person to incorporate the margin portions as described by Matsui to prevent the ingress of moisture.
In re claim 11¸ Ishikawa in view of Matsui discloses the multilayer ceramic capacitor according to claim 10, as explained above. Ishikawa does not disclose wherein the outer side gap layer has a content of Si greater than that of the inner side gap layer.
Matsui discloses wherein the outer side gap layer (23a – Figure 3) has a content of Si greater than that of the inner side gap layer (23b – Figure 3) (¶75).
It would have been obvious to a person to incorporate the margin portions as described by Matsui to prevent the ingress of moisture.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US Publication 2016/0007446) in view of Son et al. (US Publication 2020/0211770).
In re claim 17, Ishikawa discloses the multilayer ceramic capacitor according to claim 1, as explained above. Ishikawa does not disclose 57wherein the first mounting electrode includes a first portion covering a lower portion of a first interposer end surface on one side in the length direction of the interposer, and the second mounting electrode includes a second portion covering a lower portion of a second interposer end surface on the other side in the length direction of the interposer.
Son discloses the first mounting electrode (lower portion of 231 – Figure 5, ¶39)  of an interposer (210 – Figure 5, Figure 6, ¶39) includes a first portion covering a lower portion (Figure 5) of a first interposer end surface on one side in the length direction of the interposer (left surface of 210 – Figure 5), and the second mounting electrode (lower portion of 232 – Figure 5, Figure 6, ¶39) includes a second portion covering a lower portion of a second interposer (Figure 5) end surface on the other side in the length direction of the interposer (right surface of 210 – Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitive-forming interposer as described by Son to provide additional capacitance, while reducing acoustic noise without the increase of ESL. 
In re claim 19, Ishikawa discloses the multilayer ceramic capacitor according to claim 1, as explained above. Ishikawa does not disclose wherein the first joining electrode includes a first portion covering an upper portion of a first interposer end surface on one side in the length direction of the interposer, and the second joining electrode includes a second portion covering an upper portion of a second interposer end surface on the other side in the length direction of the interposer.
Son discloses wherein the first joining electrode (upper 231 – Figure 5, Figure 6) includes a first portion covering an upper portion of a first interposer end surface (left surface of 210 – Figure 5, Figure 6) on one side in the length direction of the interposer (210 – Figure 5), and the second joining electrode (upper 232 – Figure 5, Figure 6) includes a second portion covering an upper portion of a second interposer end surface (right surface of 210 – Figure 5, Figure 6) on the other side in the length direction of the interposer (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the capacitive-forming interposer as described by Son to provide additional capacitance, while reducing acoustic noise without the increase of ESL. 



Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the inner walls of each through hole are partially covered with a metal film such that at least one uncovered portion is provided. 
Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a length of the first and second mounting electrode portions that extend on the end surfaces of the interposer are less than half the thickness of the interposer.  
Claims 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the first conductive joining agent includes a portion having a center which is recessed in a mortar shape when the first through hole is viewed from the second surface of the interposer toward a side of the first surface of the interposer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Randall et al. (US Publication 2007/0165361)	Figure 1
Byun et al. (US Publication 2020/0118743)		Figure 6, Figure 7
Bae et al. (US Publication 2020/0343044)		Figure 8

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/            Primary Examiner, Art Unit 2848